WALKER, P. J.
The only assignment of error on the record in reference to any supposed ruling of the trial court touching the pleadings in the case is in the following words: “The court erred in overruling demurrers to defendant’s pleas, D, E, F, G, ED.” This is a single assignment, and, to be supported, must be good in Avhole. — Brent v. Baldwin, 160 Ala. 635, 49 South. 343. Even if the expression “Demurrers overruled,” found in the judgment .entry immediately following a recital of the filing by the plaintiff of demurrers to pleas A, E, and F, could be regarded as properly evidencing a judgment of the court on those demurrers (Carter et al. v. Long Bros., 125 Ala. 280, 28 South. 74), yet the assignment of error could not be sustained as a whole, as the record shows that plea ED was stricken on the motion of the plaintiff (the appellant here), and contains no hint that any demurrer to plea G was in any way brought to the attention of the court.
It may be assumed, the contrary not being shown by the bill of exceptions, that the statements made by the defendant’s witness Miller were elicited as responsive answers to questions which were not objected to1 by the plaintiff. The plaintiff could not in this way speculate on the answers the witness would make to questions asked him, and after the evidence had been admitted without objection, then be entitled to have it excluded on motion, though it was subject to objection,, if seasonably made.- — Copin v. State, 123 Ala. 58, 26 South. 333; Jones on Evidence, § 893.
No other question is presented for review.
Affirmed.